 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          KIRK L RISHOR,

11                                  Petitioner,                CASE NO. C11-1492 MJP

12                  v.
                                                               ORDER ON PETITIONER’S RULE
13          STATE OF WASHINGTON,                               60(B)(3)(6) MOTION

14                                  Respondent.

15

16          The above-entitled Court, having received and reviewed:

17          1. Petitioner’s Rule 60(b)(3)(6) Motion (Dkt. No. 34),

18          2. Respondent’s Response to Motion (Dkt. No. 36),

19          3. Petitioner’s Reply to the Attorney General’s Response/Rule 60(b) (Dkt. No. 37),

20   all attached declarations and exhibits, and relevant parts of the record, rules as follows:

21          IT IS ORDERED that Petitioner’s motion is DENIED.

22

23

24


                                                      -1-
 1                                              Background

 2          On September 9, 2011, Petitioner filed a § 2254 habeas petition challenging his 2007

 3   state conviction. Dkt. No. 1. Although the Court initially denied relief (Dkt. No. 40), upon

 4   Petitioner’s motion for reconsideration (Dkt. No. 43), the Court set an evidentiary hearing for

 5   October 22, 2014. (Dkt. No. 59). Petitioner was in custody in Lompoc, California; on May 23,

 6   2014, the Court, finding that “the interests of justice require that Petitioner be appointed counsel

 7   to represent him in the matter,” referred him to the CJA Panel for appointment of an attorney “to

 8   represent Petitioner in the above-entitled matter.” Dkt. No. 51, Order Referring Petitioner for

 9   Appointment of Counsel.

10          The docket reflects that “the Court deemed the matter sufficiently complex to require the

11   assistance of counsel for Petitioner” (Dkt. No. 53); on May 28, 2014, attorney Todd Maybrown

12   was appointed as counsel for Petitioner. Dkt. No. 52. Maybrown was directed to familiarize

13   himself with the case and given 45 days to file a reply brief in answer to the Government’s

14   response to Petitioner’s motion for reconsideration. Dkt. No. 53 at 1.

15          Following the October 22 hearing, the Court granted Rishor’s motion for reconsideration

16   and his habeas petition. Dkt. No. 65. The State of Washington appealed the order (Dkt. No. 67),

17   but, according to Petitioner’s uncontroverted assertion, “the Clerk of the Court notified Todd

18   Maybrown and failed to notify Petitioner.” Dkt. No. 78, Motion at 2. Petitioner further alleges

19   that Maybrown never notified him of the appeal, but instead filed an appellate brief on his own, a

20   brief which Petitioner claims “left out one of Petitioner’s strongest arguments – No Notice of

21   Charges/Failure to Arraign.” Id. The Ninth Circuit reversed this Court and remanded the matter

22   for reinstatement of the original order denying habeas relief. Dkt. Nos. 71, 75. Pursuant to that

23

24


                                                      -2-
 1   remand, this Court entered judgment denying the habeas petition and Petitioner’s motion for

 2   reconsideration, and finding instead for the Respondent. Dkt. No. 76.

 3          Petitioner attempted to overturn the appellate reversal on grounds of ineffective

 4   assistance of counsel. (See C18-708MJP.) That effort met with failure when it was

 5   characterized as a § 2254 petition (Dkt. No. 25) and then denied as an improperly filed second

 6   and successive request for habeas relief. Dkt. No. 32.

 7          The instant motion under FRCP 60(b) is Petitioner’s attempt to find a procedure

 8   congruent with federal civil procedure to “erase” the results of Maybrown’s “unauthorized”

 9   filings on his behalf and “re-set” the case back to a point where he could respond on his own

10   behalf to the appeal of this Court’s granting of habeas relief. As Petitioner puts it, “It would

11   seem that a nunc pro tunc order back to December 3, 2014, could fix the problem.” Dkt. No. 78,

12   Motion at 6.

13                                               Discussion

14          Petitioner attempts to make his case under two provisions of FRCP 60(b):

15           (b) Grounds for Relief from a Final Judgment, Order, or
            Proceeding. On motion and just terms, the court may relieve a party or its
16          legal representative from a final judgment, order, or proceeding for the
            following reasons:
17          ***
             (3) fraud (whether previously called intrinsic or extrinsic),
18          misrepresentation, or misconduct by an opposing party; [or]
            ***
19           (6) any other reason that justifies relief.

20
     USCS Fed Rules Civ Proc R 60(b).
21
            From the outset, his motion under FRCP 60(b)(3) is non-meritorious. First of all, it must
22
     be predicated on “fraud… misrepresentation, or misconduct by an opposing party.” Regardless
23

24


                                                      -3-
 1   of how attorney Maybrown’s conduct is characterized, he cannot be considered an “opposing

 2   party” of Petitioner.

 3           Second of all, Rishor’s attempt to portray what Maybrown did as a “fraud upon the court”

 4   is simply unpersuasive. Under the federal rules for “Adequate representation of defendants,” it

 5   states that

 6           A person for whom counsel is appointed shall be represented at every
             stage of the proceedings from his initial appearance before the United
 7           States magistrate [United States magistrate judge] or the court through
             appeal, including ancillary matters appropriate to the proceedings.
 8
     18 USCS § 3006A(c). There is no evidence that attorney Maybrown was doing anything other
 9
     than what appointed counsel are supposed to do – representing his client “through appeal.”
10
     Whether or not appointed counsel’s actions reflected what Petitioner desired or intended, nothing
11
     Maybrown did is fairly characterized as fraudulent or misrepresentative.
12
             Finally, there is a one-year statute of limitations on FRCP 60(b)(3) claims, and Petitioner
13
     is far past the statutory expiration date.
14
             If Petitioner had any chance of success, it would be under FRCP 60(b)(6), “any other
15
     reason that justifies relief.” There is some precedent for this approach, so long as the 60(b)(6)
16
     motion does not raise a § 2244 “claim” related to the validity of the underlying state conviction;
17
     i.e., does not assert a “federal base for relief from a state court’s judgment or conviction.”
18
     Gonzalez v. Crosby, 545 U.S. 524, 530-31 (2005). The distinction which must be drawn is the
19
     one between additional habeas “claims” and asserted improprieties in the habeas proceedings
20
     themselves:
21

22

23

24


                                                      -4-
 1           Using Rule 60(b) to present new claims for relief from a state court’s
             judgment of conviction – even claims couched in the language of a true
 2           Rule 60(b) motion – circumvents AEDPA’s requirement that a new claim
             be dismissed unless it relies on either a new rule of constitutional law or
 3           newly discovered facts… That is not the case, however, when a Rule 60(b)
             motion attacks, not the substance of the federal court’s resolution of a
 4           claim on the merits, but some defect in the integrity of the federal habeas
             proceedings.
 5
     Id. at 531-32. It is clear to the Court that Petitioner is raising allegations of “some defect in the
 6
     integrity of the federal habeas proceedings.” Unfortunately, he is still not entitled to relief from
 7
     this court.
 8
             The Court understands that it is Petitioner’s position that Maybrown was appointed to
 9
     represent him (1) “[f]or the Court’s convenience,” and (2) “only for that [October 22, 2014]
10
     hearing.” Motion at 1. However, he cites no evidence anywhere in the record for that assertion
11
     other than his own understanding and belief. The Court has examined the record thoroughly
12
     (including a transcript of the October 22 proceeding) and there is simply no support for
13
     Petitioner’s claim that Maybrown’s appointment was for “one hearing only.” The order referring
14
     Petitioner for appointment of counsel states:
15
             The Court has determined, pursuant to 18 U.S.C. § 3006a(2)(B), that the
16           interests of justice require that Petitioner be appointed counsel to represent
             him in this matter.
17           ***
             IT IS ORDERED, in the interests of justice that an attorney be appointed
18           by the CJA Panel to represent Petitioner in the above-entitled matter.

19   Dkt. No. 51 at 1 (emphasis supplied). The CJA 20 Appointment of Counsel form (Dkt. No. 52)

20   signed by the Court places no restriction on Maybrown’s representation. Petitioner may have

21   thought that it was a one-time deal, but that does not make it so.

22           If, as it appears from the record, Maybrown was appointed to represent Petitioner for the

23   remainder of the matter, then it was well within his duties to file an appellate brief on behalf of

24


                                                       -5-
 1   his client. Should he have notified Petitioner that the State of Washington had filed an appeal of

 2   the grant of habeas? Unquestionably. But his failure to do so does not rise to the level of

 3   reversible error; indeed, having established that the evidence indicates a “full-blown”

 4   appointment as counsel of record, Maybrown’s conduct is insulated by the same absence of a

 5   constitutional right to counsel in postconviction proceedings that doomed Petitioner’s previous §

 6   2254 petition. See 28 U.S.C. § 2254(i); C18-708, Dkt. No. 52, Order Denying Petitioner’s

 7   Second Habeas Petition at 3-4.

 8            Furthermore, Petitioner’s FRCP 60(b) request faces an insurmountable procedural

 9   problem. FRCP 60(b) permits the Court to “relieve a party… from a final judgment, order, or

10   proceeding.” But from what “final judgment, order, or proceeding” would this Court be

11   relieving Petitioner? The action of which Rishor complains – Maybrown’s responding to the

12   notice of appeal with an allegedly faulty brief without advising or consulting with him –

13   occurred after the grant of Petitioner’s motion for reconsideration and habeas petition by this

14   Court.

15            Although Petitioner indicated that “It would seem that a nunc pro tunc order back to

16   December 3, 2014, could fix the problem” (Dkt. No. 78, Motion at 6), he is clearly not seeking to

17   undo the results of the December 3, 2014 ruling. It is the events following the order issued on

18   December 3, 2014 for which he seeks a “do-over;” i.e., at the point of the filing of the notice of

19   appeal by the State of Washington. From that point forward, there was no “final judgment,

20   order, or proceeding” in this court from which to relieve Petitioner. His remedy, if he has one,

21   lies with the Ninth Circuit Court of Appeals.

22

23

24


                                                     -6-
 1                                                Conclusion

 2            Petitioner is barred both substantively and procedurally from any relief from this Court

 3   under FRCP 60(b). There is no evidence to indicate that his appointed counsel did anything so

 4   improper that it calls into question “the integrity of the federal habeas proceedings,” and it does

 5   not appear that this Court has jurisdiction to offer Petitioner the FRCP 60(b) relief he seeks even

 6   if it did.

 7            Petitioner’s motion is DENIED.

 8            The clerk is ordered to provide copies of this order to Petitioner and to all counsel.

 9            Dated September 18, 2019.

10

11
                                             A
                                             Marsha J. Pechman
                                             United States Senior District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24


                                                       -7-
